          Case 3:20-cv-02731-VC Document 515 Filed 08/10/20 Page 1 of 5




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                  UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA

                                      SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,               ) CASE NO. 3:20-cv-02731-VC
                                                   )
        Plaintiffs,                                ) FEDERAL DEFENDANTS’ AUGUST 10, 2020
                                                   ) DAILY REPORT
   v.                                              )
                                                   )
DAVID JENNINGS, et al.,                            )
                                                   )
        Defendants.                                )
                                                   )


        In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit: (a) a roster indicating the name and location

within the facility of each detainee at Mesa Verde; (b) any available updates on any tests offered or

given to detainees, and the results of those tests. As detailed in prior filings in this case, Defendants

have taken numerous steps to manage the COVID situation, including providing masks to all detainees,

providing detainees the ability to socially distance in most areas throughout the facility, and testing all

detainees for COVID. However, many of the detainees do not wear their masks, many do not take
advantage of the opportunity to stay six feet apart, and some have refused testing. At this time, there are

no updates on steps defendants are taking to manage the COVID situation, aside from the testing and

FEDERAL DEFENDANTS’ AUGUST 10, 2020 DAILY REPORT
No. 3:20-cv-02731-VC
          Case 3:20-cv-02731-VC Document 515 Filed 08/10/20 Page 2 of 5




quarantining reflected in (a) and (b). Defendant The GEO Group, Inc., is in possession of the

information regarding tests of employees and the results of those tests and will separately submit that

report.




DATED: August 10, 2020                               Respectfully submitted,
                                                     DAVID L. ANDERSON
                                                     United States Attorney

                                                     /s/ Wendy M. Garbers
                                                     WENDY M. GARBERS
                                                     Assistant United States Attorney

                                                     Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ AUGUST 10, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                     2
                                  Case 3:20-cv-02731-VC Document 515 Filed 08/10/20 Page 3 of 5
                                                       Mesa Verde COVID-19 Testing



                                                                   Date of    Results of   Date of      Date of                  Date of    Date of
                                                                                                                    Results of                          Results of
A-Number                                                          Offered       Intake     Offered    Results of                 Offered   Results of
                  Last Name               First Name     Dorm                                                        COVID                               COVID
  Last 3                                                           Intake      COVID       COVID       COVID                     COVID      COVID
                                                                                                                      Test 1                              Test 2
                                                                 COVID Test      Test       Test 1       Test 1                   Test 2     Test 2
171        ALBERTO-RODRIGUEZ       MARIO                   A       7/20/2020 Negative       8/4/2020
287        ARZATE-REYES            IGNACIO                 A                                8/4/2020
166        AVILES URTIS            JESUS                   A                                8/4/2020
291        BOAR                    DAN                     A        7/17/2020 Negative      8/4/2020
629        BRAVO                   ERICK                   A        7/17/2020 Negative      8/4/2020
180        CABRERA-REYES           ALAN                    A                                8/4/2020
595        CATALAN-RAMIREZ         ERVIN                   A                                8/4/2020
589        FLORES-HIDALGO          ROMULO                  A                                8/4/2020 n/a            Refused
038        GARCIA MONTES DE OCA    JOSE                    A                                8/4/2020
986        HAMEED                  NAVEED                  A        7/13/2020 Refused       8/4/2020
626        HERNANDEZ               LUIS                    A        7/20/2020 Negative      8/4/2020
073        LUCAS PLEAEZ            HUGO                    A                                8/4/2020
413        MANZANILLA              SOLIS                   A                                8/4/2020
576        MARTINEZ-ORTIZ          FERNANDO                A                                8/4/2020
268        MATEO-VIRULA            OBED                    A                                8/4/2020
821        MIRZAIANS               HRAND                   A                                8/4/2020
739        OLIVERA MARTINEZ        ALEJANDRO               A                                8/4/2020
500        QIU                     ZUOLING                 A                                8/4/2020
126        REYES VIDAL             MANUEL ANTONIO          A        7/28/2020 Negative      8/4/2020
182        ROSAS-CANCHOLA          ARTEMIO                 A        7/23/2020 Negative      8/4/2020
490        SINGH                   GURSAMITAR              A                                8/4/2020
438        SINGH-KAHLON            YADWINDER               A                                8/4/2020
326        TRUJILLO                FERMIN                  A                                8/4/2020
155        MARIN-PARRA             ISRRAEL                 B        7/15/2020 Negative     7/30/2020     8/3/2020   Positive
048        NAJERA GRAJEDA          GERMAN                  B                               7/30/2020     8/3/2020   Positive
834        NAJERA SANDOVAL         MARCOS                  B        7/22/2020 Negative     7/30/2020     8/3/2020   Positive
946        ORELLANA                CHRISTIAN               B                               7/29/2020 7/29/2020      Positive
669        PINEDA                  SANTIAGO                B        7/29/2020 Positive
328        RUIZ-BOLANEZ            JOSE                    B                               7/30/2020    8/3/2020 Positive
559        VILLALOBOS-SURA         BENITO                  B                               7/30/2020    8/3/2020 Positive
419        ABADIN                  HECTOR                  C        7/28/2020   Negative   7/30/2020    8/3/2020 Negative
888        AGUILAR CARRION         JOSE                    C        7/15/2020   Negative    8/4/2020
848        ALAS-ALFARO             EDWIN                   C        7/13/2020   Negative    8/4/2020
159        ALCALA-ALMANZA          RUBEN                   C        7/24/2020   Refused    7/30/2020    8/3/2020 Negative
650        ALFARO HENRIQUEZ        JOSE                    C        7/27/2020   Negative    8/3/2020
321        AQUINO-CAMIRO           NARCISO                 C                               7/30/2020    8/3/2020 Negative
623        ARGUETA RIVERA          JOSE ALCIDES            C        7/27/2020 Negative      8/4/2020
366        ARIAS ROMERO            KEVIN                   C                                8/4/2020
388        CAMARENA NAVARRETE      JOSE                    C                                8/4/2020
992        CARILLO TORRES          WALTER                  C        7/30/2020 Refused       8/4/2020



                                                                 Page 1
                                Case 3:20-cv-02731-VC Document 515 Filed 08/10/20 Page 4 of 5
                                                          Mesa Verde COVID-19 Testing



                                                                      Date of  Results of   Date of      Date of                  Date of    Date of
                                                                                                                     Results of                          Results of
A-Number                                                             Offered     Intake     Offered    Results of                 Offered   Results of
                 Last Name              First Name          Dorm                                                      COVID                               COVID
  Last 3                                                              Intake    COVID       COVID       COVID                     COVID      COVID
                                                                                                                       Test 1                              Test 2
                                                                    COVID Test    Test       Test 1       Test 1                   Test 2     Test 2
531        CHAVEZ-COS            NESTOR JOSUE                 C                             7/30/2020     8/3/2020   Negative
053        CRUZ MENJIVAR         LEVI                         C                              8/4/2020
011        CRUZ-ZAVALA           WALTER                       C                              8/4/2020
230        DIAZ-SOLANO           ALBERTO                      C        7/28/2020 Refused    7/30/2020     8/3/2020   Negative
884        DUNGO                 REYNALDO                     C                              8/4/2020
042        ERAZO DIAZ            EDER SAID                    C        7/16/2020 Refused    7/30/2020     8/3/2020   Negative
229        FIGUERAS              RALEIGH                      C                              8/4/2020
252        FLORES-BANUELOS       ALEJANDRO                    C                              8/3/2020
163        GALLARDO LOPEZ        ADRIAN                       C        7/28/2020 Negative   7/30/2020     8/3/2020   Negative
265        GONZALEZ-AGATON       ANTONIO                      C                              8/4/2020
878        GUERRA                JOSE                         C                             7/30/2020     8/3/2020   Negative
081        HERNANDEZ GARCIA      BENJAMIN                     C        7/27/2020 Refused     8/4/2020
411        HERNANDEZ PELAYO      IVAN                         C        7/29/2020 Negative    8/4/2020
015        HERNANDEZ-REYES       OSWALDO                      C        7/29/2020 Refused    7/30/2020     8/3/2020   Negative
639        LOPEZ-GARCIA          JUAN                         C                              8/4/2020
029        MEJIA-LOPEZ           JOSE DINO                    C        7/28/2020 Negative   7/30/2020     8/3/2020   Negative
889        MELGOZA               JOSE                         C                             7/30/2020     8/3/2020   Negative
242        MENDOZA               ANTONI                       C        7/14/2020 Refused    7/30/2020 n/a            Refused
823        MENDOZA-CANALES       FRANCISCO                    C                              8/4/2020
091        MENDOZA-VALDOVINOS    JOSE                         C                             7/30/2020     8/3/2020   Negative
067        MORALES               JACINTO                      C                             7/30/2020     8/3/2020   Negative
544        MORALES-SANCHEZ       HENRY                        C                             7/30/2020     8/3/2020   Negative
954        NARVAEZ               PEDRO                        C                              8/4/2020
124        NICKEL                WILLIAM                      C        7/23/2020 Negative   7/30/2020     8/3/2020   Negative
714        NUNEZ                 PEDRO                        C                              8/4/2020
797        PALMA-AGUILAR         JULIO                        C        7/22/2020 Negative    8/4/2020
929        PEREZ                 OSCAR                        C                             7/30/2020     8/3/2020   Negative
010        QAZI                  ASIF                         C                              8/4/2020
580        QUAN                  LAM                          C                             7/30/2020     8/3/2020   Negative
089        RAMIREZ PINEDA        ROBERTO ANTONIO              C                              8/3/2020
611        RIOS ALVARADO         SAMUEL                       C                              8/4/2020
847        ROBLES-FLORES         JOSE LUIS                    C                              8/4/2020
260        RODRIGUEZ-ROJAS       EDGAR                        C                             7/30/2020     8/3/2020   Negative
988        RODRIQUEZ-GALICIA     HERMELINDO                   C                             7/30/2020     8/3/2020   Negative
788        SAHOTA                DEEPAK                       C                              8/4/2020
361        SINGH                 DILBAGH                      C                              8/4/2020
018        SINGH                 JASWANT                      C        7/29/2020 Negative   7/30/2020     8/3/2020   Negative
659        TOOR                  GURMAIL                      C                             7/30/2020     8/3/2020   Negative
857        VICTORIO              JOHN EMMANUEL CARVAJAL       C        7/23/2020 Negative   7/30/2020     8/3/2020   Negative
264        VIGIL                 OSCAR                        C                              8/4/2020



                                                                    Page 2
                              Case 3:20-cv-02731-VC Document 515 Filed 08/10/20 Page 5 of 5
                                                      Mesa Verde COVID-19 Testing




                                                                   Date of    Results of   Date of       Date of                   Date of     Date of
                                                                                                                      Results of                           Results of
A-Number                                                          Offered       Intake     Offered      Results of                 Offered    Results of
                 Last Name               First Name     Dorm                                                           COVID                                COVID
  Last 3                                                           Intake      COVID       COVID         COVID                     COVID       COVID
                                                                                                                        Test 1                               Test 2
                                                                 COVID Test      Test       Test 1        Test 1                    Test 2      Test 2
855        VILLANUEVA             JOSE                   C         7/29/2020 Refused        8/4/2020
837        YUCUTE-CAMEY           GABRIEL                C                                  8/4/2020
678        ANIMAWUN               LATEEF                 D                                  8/4/2020   n/a           Refused
084        ARDEBILI               DAVID                  D          7/28/2020 Refused       8/4/2020   n/a           Refused
778        CALMO-MENDOZA          ELEAZAR                D                                  8/4/2020
819        ESTIGOY                ALANN                  D                                  8/4/2020
032        GARCIA-MARTINEZ        HALMILTON              D                                  8/4/2020
196        GOMEZ-NICOLAS          GOMEZ-NICOLAS          D          7/27/2020 Negative      8/4/2020
728        GONZALEZ-ROMERO        JOSE                   D                                  8/4/2020
548        GRIFFIN                MARK                   D                                  8/4/2020
555        HENRIQUEZ              JOSE                   D                                  8/4/2020
313        HERNANDEZ GOMEZ        EZEQUIEL               D                                  8/4/2020
682        HERNANDEZ-VELASQUEZ    KEVIN                  D                                  8/4/2020
297        IGLESIAS-IGLESIAS      JUAN                   D                                  8/4/2020   n/a           Refused
919        LIN                    WEI                    D                                  8/4/2020
961        MARTINEZ-MELENDEZ      DENIS                  D          7/24/2020 Refused       8/4/2020
278        MATIAS-RAUDA           WILLIAM                D                                  8/4/2020
164        MELNICHUK              ALEKSANDR              D                                  8/4/2020
913        MENDEZ-BORACIO         JUAN                   D                                  8/4/2020
386        MONCADA-HERNANDEZ      SALVADOR               D                                  8/4/2020
100        MOUSA SALADDIN         MOHAMED                D                                  8/4/2020
561        OROZCO-GARCIA          OSVIN                  D                                  8/4/2020
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO         D                                  8/4/2020
642        PORTILLO-NAVAS         KENNETH                D                                  8/4/2020   n/a           Refused
887        RAMIREZ                ARNOLDO                D                                  8/4/2020
146        ROMERO-ROMERO          NEFTALI                D                                  8/4/2020
766        SANCHEZ BRITO          VICTOR                 D                                  8/4/2020
253        TOUCH                  CHUNY                  D                                  8/4/2020   n/a           Refused
820        VALENCIA-CHAVEZ        ELODIO                 D                                  8/4/2020
210        XIONG                  JIAN                   D                                  8/4/2020
807        EDMONDSON              ALTON                Intake                              7/30/2020         8/3/2020 Negative
245        MINCHACA RAMOS         JUAN CARLOS          Medical                             7/30/2020         8/3/2020 Negative     8/4/2020
456        ORDAZ CAMACHO          ANGEL                Medical                              8/4/2020                               8/5/2020    8/5/2020 Positive
634        LOPEZ SOLORIO          JAIME                 RHU                                7/30/2020         8/3/2020 Negative     8/4/2020
738        PORCAYO-GARCIA         ELEAZAR               RHU                                 8/5/2020
347        ZAMORA-GUZMAN          MARGARITO             RHU                                7/30/2020         8/3/2020 Negative     8/4/2020




                                                                 Page 3
